Citation Nr: 1741662	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from February 1989 to April 1992.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In June 2015, the Board determined that new and material evidence had been received to reopen service connection for a back disability and a bilateral knee disability, denied service connection for a psychiatric disability, a right knee disability, and a neck disability, granted service connection for flat feet, and dismissed the issues of service connection for hearing loss and tinnitus due to withdrawal of the appeals.  The Board also remanded the reopened issues of service connection for a back disability and a left knee disability for updated VA treatment records and supplemental VA medical opinions and the issue of entitlement to a TDIU as an inextricably intertwined appeal.  

As a result of the ordered development, service connection was established for a low back disability and left knee strain effective from October 29, 2012; therefore, those issues are no longer before the Board.  See September 2015 rating decision.  Thus, the issue of entitlement to a TDIU is the only issue that remains before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  




REMAND

The issue of entitlement to a TDIU is remanded for referral to the VA Director of the Compensation Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. §  4.16(b).  In this case, the Veteran contends that she is unemployable due to service-connected disabilities.  See February 2015 Board hearing (testifying that the pain and functional impairment arising from the service-connected fibromyalgia and service-connected bilateral foot disability prevented her from securing or maintaining substantially gainful employment); see also January 2013 VA Form 21-8940 (stating that the now service-connected back disability contributed to unemployability).  The service-connected disabilities are fibromyalgia, rated at 40 percent from April 23, 2007; a low back disability, rated at 10 percent from October 29, 2012; left knee strain, rated at 0 percent from October 29, 2012; and a bilateral foot disability, rated at 0 percent from June 28, 2013.  From September 30, 2012 to October 29, 2012, the combined rating is 40 percent.  From October 29, 2012, forward, the combined rating is 50 percent.

There is evidence of record suggesting that the service-connected disabilities may have rendered the Veteran unemployable.  In an April 2015 letter, a treating VA medical provider wrote that the Veteran was under his care and had not been able to work since September 2012, in part, due to the now service-connected fibromyalgia and service-connected back disability.  See December 2013 and September 2015 rating decisions (granting service connection for fibromyalgia, a low back disability, and left knee strain).  The Veteran has reported two years of college education and past relevant work experience as a cashier, fashion consultant, cleaning technician, and stylist.  

With regard to functional impairment caused by the service-connected disabilities, during the TDIU rating period, the service-connected fibromyalgia was manifested by constant or nearly constant widespread musculoskeletal pain, including in the shoulders, upper trapezius, arms and forearms, thighs, right knee, and ankles, and especially when exercising and using stairs, sleep disturbances, Raynaud's like symptoms, and treated with medication.  The service-connected low back disability was manifested by intermittent low back pain treated with over the counter medication as needed, flare-ups of low back pain with prolonged standing and prolonged sitting, a decreased range of motion with forward flexion limited to 60 degrees and a combined range of motion of 160 degrees, and no radiculopathy.  The service-connected left knee disability was manifested by intermittent aching and popping, flare-ups precipitated by climbing stairs and prolonged standing, no limitation of motion, no instability, and normal x-ray.  The service-connected bilateral foot disability was manifested by pain.   

Because the Veteran's past work experience often involved prolonged periods of standing and sitting and required at least some physical exertion involving the joints and/or muscles affected by fibromyalgia, the symptoms and functional impairment caused by service-connected disabilities may have significantly impacted the ability to secure or maintain substantially gainful employment during the TDIU rating period.  Because the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met at any time during the TDIU rating period on appeal, the issue of entitlement to a TDIU should be remanded for referral to the VA Director of the Compensation Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. §  4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the VA Director of the Compensation Service for adjudication of entitlement to a TDIU under 38 C.F.R. §  4.16(b).

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




